Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et. Al. (US 20210050547 A1 hereinafter Li which claims priority to application CN 201810455724.3 filed 05/14/2018 CN 110492005 A).

Regarding claim 1, Li teaches an organic electroluminescent device, comprising: 
an organic light emitting layer (luminescent layer (paragraph [0078]), wherein the organic light emitting layer comprises a host material (paragraph [0078]) and a resonance-type thermally activated delayed fluorescence material (fluorescent material paragraph [0078], compounds shown on pages 7-12 and as described in paragraph [0135] are resonance-type thermally activated delayed fluorescence material as they form charge transfer state or reverse space resonance effect with an electron donating group or a weak electron withdrawing group, resulting in separation of HOMO and LUMO electron cloud orbits, reducing the difference between singlet-triplet energy levels of the material so as to generate a delayed fluorescence phenomenon); 
the host material is an exciplex (paragraphs [0078] and [0084]); 
a singlet energy level of the exciplex is greater than a singlet energy level of the resonance-type thermally activated delayed fluorescence material, and a triplet energy level of the exciplex is larger than a triplet energy level of the resonance-type thermally activated delayed fluorescence material (paragraph [0134]).  

Regarding claim 2, Li teaches the resonance-type thermally activated delayed fluorescence material has a structure represented by Formula [1]: 
    PNG
    media_image1.png
    109
    256
    media_image1.png
    Greyscale
 (for example DB1 on page 11 see annotated formula below) wherein X is independently selected from one of B, P, P=O, P=S, and SiRi (B see annotated formula below); Ri is selected from H, a substituted or unsubstituted Ci-C36 alkyl, a substituted or unsubstituted C6-C30 aryl, or a substituted or unsubstituted C3-C30 heteroaryl; 
A is selected from a substituted or unsubstituted C6-C30 aryl (substituted C6 aryl see annotated formula below), a substituted or unsubstituted C3-C30 heteroaryl, or a substituted or unsubstituted C6-C3o arylamino; 
M1 and M2 are each independently selected from H, a substituted or unsubstituted Ci-C36 alkyl, a substituted or unsubstituted C6-C3o aryl (substiruted C6 aryl see annotated formula below), a substituted or unsubstituted C3-C3o heteroaryl; 
at least three of adjacent X, A, MI, M2 are connected to form a ring, and the ring comprises X (X, A and M1 or  M2 form a ring see annotated formula below); 
a is an integer of 1 to 12 (a is 1see annotated formula below); 
when substituents are present in the above groups, the substituents are each independently selected from one or more of halogen, cyano, C1-C10 alkyl, C2-C6 alkenyl, Ci-C6 alkoxy or thioalkoxy, C6-C3o aryl and C3-C3o heteroaryl (substituents comprise cyano, C1 and C4 alkyl).  


    PNG
    media_image2.png
    359
    500
    media_image2.png
    Greyscale


Regarding claim 3, Li teaches three of adjacent X, A, M1, and M2 are connected to form a six-membered ring containing two heteroatoms;
the heteroatoms are selected from two of B, P, Si, O, S, N, and Se (heteroatoms comprise B and N see annotated formula above).  
Regarding claim 4, Li teaches the resonance-type thermally activated delayed fluorescence material has a molecular weight of 200-2000 (DB-1 has 47 carbon atoms a boron, two nitrogen and about 55 hydrogens so that the molecular weight would be about 12*47 + 1*11+2*14+1*55=658 and so would have a molecular weight well within the claimed range).  

Regarding claim 5, Li teaches a is an integer of 1 to 6 (a = 1 see annotated figure above). 
 
Regarding claim 6, Li teaches the resonance-type thermally activated delayed fluorescence material is a compound having one of the following general formulae: 
    PNG
    media_image3.png
    301
    688
    media_image3.png
    Greyscale
 F-5 F-6 F-7 F-8  
    PNG
    media_image4.png
    219
    686
    media_image4.png
    Greyscale
 3213020020US 
    PNG
    media_image5.png
    669
    690
    media_image5.png
    Greyscale
 F-26 F-27 F-28 F-29 
(DB-1 can be represented by F-23 see annotated formula above)
wherein R is independently selected from one or more of H, halogen, cyano, CI-CIO alkyl, C2-C6 alkenyl, C1-C6 alkoxy or thioalkoxy, C6-C3o aryl, and C3-C3o heteroaryl; Y is independently selected from O, S, or Se (Rs include H, cyano and C1 and C4 alkyls).  


Regarding claim 8, Li teaches the exciplex comprises an electron donor type material (the second organic compound of hole transfer type paragraph [0137]) and an electron acceptor type material (first organic compound of electron transfer type paragraph [0137]).  

Regarding claim 9, Li teaches an energy level difference between a singlet state and a triplet state of the exciplex is less than or equal to 0.15ev (for example H1 paragraph [0074] has an energy level difference between a singlet state and a triplet state equal to 0.15ev (paragraph [0112]) and it is taught that the formed exciplex has small triplet and singlet energy level difference (paragraph [0134])).  

Regarding claim 10, Li teaches the electron donor type material is a compound having a hole-transport property (paragraph [0137]) containing at least one group of carbazolyl, arylamino, silicon group, fluorenyl, dibenzothiophenyl, and dibenzofuranyl (for example H2 has a hole transport property TABLE 1 on page 7 and contains a carbozylyl H2 page 6 see formula below).  

    PNG
    media_image6.png
    172
    271
    media_image6.png
    Greyscale


Regarding claim 12, Li teaches the electron acceptor type material is a compound having electron transport property (paragraph [0137]) containing at least one group of pyridyl, pyrimidyl, triazinyl, imidazolyl, o-phenanthrolinyl, sulfonyl, heptazinyl , oxadiazolyl, cyano, and diphenylphosphonyl (for example H1 has an electron transport property TABLE 1 on page 7 and contains a triazinyl H1 page 6 see formula below).  

    PNG
    media_image7.png
    195
    263
    media_image7.png
    Greyscale

Regarding claim 14, Li teaches in the exciplex, a mass ratio of the electron donor type material to the electron acceptor type material is 1: 9 to 9: 1 (50:50 paragraph [0076] Table 2).  

Regarding claim 15, Li teaches in the exciplex, the mass ratio of the electron donor type material to the electron acceptor type material is 1: 1 (50:50 paragraph [0076] Table 2).  

Regarding claim 16, Li teaches a mass ratio of the exciplex in the organic light emitting layer is 1 wt% to 99 wt% (in Table 5 on page 20 the exciplex made up of H3 and H7 has  a100:3 mass ration with the fluorescent material so that has a 97wt% of the organic light emitting layer).  

Regarding claim 17, Li teaches a mass ratio of the resonance-type thermally activated delayed fluorescence material in the organic light emitting layer is 0.1 wt% to 50 wt% (1:5 by mass of the host material (paragraph [0078] or 0.17wt% of the organic light emitting layer).  

Regarding claim 19, Li teaches the organic electroluminescent device according to claim 1 (paragraph [0058]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 6 and further in view of Liaptsis et. Al. (US 20190341571 A1 hereinafter Liaptsis which claims priority to application EP 18170767.0 filed 05/4/2018 EP 3565018 A1).

	Regarding claim 7, Li teaches the organic electroluminescent device according to claim 6.
	Li does not specify the resonance-type thermally activated delayed fluorescence material is a compound having one of the following structures: 
    PNG
    media_image8.png
    199
    690
    media_image8.png
    Greyscale
  33 
    PNG
    media_image9.png
    760
    1274
    media_image9.png
    Greyscale
 13020020US 
    PNG
    media_image10.png
    1130
    697
    media_image10.png
    Greyscale
 M-57 M-58 M-59 M-60 3513020020US 
    PNG
    media_image11.png
    532
    700
    media_image11.png
    Greyscale

however Li teaches the resonance-type thermally activated delayed fluorescence material is the formula BD1 (see annotated formula below claim 2) which is similar to which is similar to for example M-53 or M-54 as claimed.
	Liaptsis discloses a resonance-type thermally activated delayed fluorescence material is the material BD1 (as taught by Li page 33) or is M-53 as claimed
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resonance-type thermally activated delayed fluorescence material of Liaptsis as the resonance-type thermally activated delayed fluorescence material of Li because according to Liaptsis the small FWHM emitter S.sup.B is a near-range-charge-transfer (NRCT) emitter. According to the invention, a NRCT emitter shows a delayed component in the time-resolved photoluminescence spectrum, the small FWHM emitter S.sup.B being a blue boron containing NRCT emitter (paragraph [0053]-[0054]) so that the material would be suitable as a light emitting material in the device of Li, furthermore one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to look to analogous art teaching alternative suitable or useful materials for the resonance-type thermally activated delayed fluorescence material, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Furthermore would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the resonance-type thermally activated delayed fluorescence material of Liaptsis, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 10 and 12 respectively and further in view of Kwon et. Al. (US 20170244042 A1 hereinafter Kwon).

	Regarding claim 11, Li teaches the organic electroluminescent device according to claim 10.
	Li does not specify the electron donor type material is a compound having one of the following structures:  3613020020US 
    PNG
    media_image12.png
    1069
    758
    media_image12.png
    Greyscale
 ( D-17) ( D-18) ( D-19).
	Kwon discloses an electron donor type material (paragraph [0043]), similar to that of Li, is a compound having the structure D-1 as claimed (formula TCTA on page 3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electron donor type material of Kwon as the electron donor type material of Li because according to Kwon a mixture of a hole transport compound and an electron transport compound, the hole transport compound and the electron transport compound may form an exciplex (paragraph [0024]) and the hole transport compound may be at least one of TCTA (paragraph [0043]) so that the material would be suitable as an electron donor type material of Li in the device of Li, furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electron donor type material of Kwon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

	Regarding claim 13, Li teaches the organic electroluminescent device according to claim 12.
	Li does not specify the electron acceptor type material is a compound having one of the structures shown below: 
    PNG
    media_image13.png
    899
    759
    media_image13.png
    Greyscale
  386E 
    PNG
    media_image14.png
    126
    525
    media_image14.png
    Greyscale
l-)( C-v E ( C ) (L-V 
    PNG
    media_image15.png
    857
    759
    media_image15.png
    Greyscale


	Kwon discloses an electron acceptor type material (paragraph [0083]), similar to that of Li, is a compound having the structure A-1 as claimed (formula TPBi on page 13)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electron acceptor type material of Kwon as the electron acceptor type material of Li because according to Kwon a mixture of a hole transport compound and an electron transport compound, the hole transport compound and the electron transport compound may form an exciplex (paragraph [0024]) and the electron transport compound may be at least one of B3PYMPM, TPBi, 3TPYMB, BmPyPB, BSFM (paragraph [0083]) so that the material would be suitable as an electron donor type material of Li, furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electron acceptor type material of Kwon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897